Case 2:20-cv-08432-MCS-JEM Document 11 Filed 10/15/20 Page 1iof1 Page ID #:64

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. CV20-8432 MCS (JEMx) Date October 15, 2020
Title Mahnaz Salem v. Parviz Shahbazi et al

 

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Not Reported
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Present None Present

Proceedings: (IN CHAMBERS) RE APPLICATION FOR TEMPORARY RESTRAINING
ORDER AND RELIEF PURSUANT TO FRCP 65 AND L.R. 65-1 (ECF
No. 7)

In light of the denial of the Application to Proceed in Forma Pauperis (Dkt. #[3]) and

the dismissal of the case, the Court denies as moot the Application for Temporary
Restraining Order [7].

IT IS SO ORDERED.

 

Page 1 of 1 CIVIL MINUTES — GENERAL Initials of Deputy Clerk SMO
